—In an action, inter alla, to recover damages for wrongful death, the defendants 1750 Realty Associates, Allen Gross, Ralph Herzka, and Shimon Eckstein appeal from an order of the Supreme Court, Kings County (Barasch, J.), dated November 5, 1998, which denied their motion for summary judgment dismissing the complaint insofar as asserted against them.
Ordered that the order is reversed, on the law, with costs, the motion is granted, and the complaint is dismissed insofar as asserted against the appellants, and the action against the remaining defendant is severed.
To recover damages from an owner of real property for injuries caused by criminals acts on the premises, a plaintiff must produce evidence indicating that the owner knew or should have known of the probability of criminal conduct by third persons that was likely to endanger the safety of those lawfully on the premises (see, Jacqueline S. v City of New York, 81 NY2d 288, 294-295; Nallan v Helmsley-Spear, Inc., 50 NY2d 507, 519-520). Here, the plaintiff failed to raise an issue of fact as to whether the appellants breached their duty to provide minimal precautions against foreseeable criminal acts of third parties (see, Novikova v Greenbriar Owners Corp., 258 AD2d 149). The Supreme Court therefore improperly denied the appellants’ motion for summary judgment dismissing the com*554plaint (see, Zuckerman v City of New York, 49 NY2d 557, 562). Mangano, P. J., Ritter, Joy, McGinity and Smith, JJ., concur.